United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Renton, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1545
Issued: March 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 17, 2011 appellant, through his attorney, filed a timely appeal from an April 25,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP) which affirmed
the termination of his medical and compensation benefits. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation benefits for his accepted injury effective October 6, 2010.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On March 24, 2009 appellant, then a 40-year-old aviation safety inspector, was injured
when his government automobile was struck by another vehicle while in the performance of
duty. OWCP accepted his claim for a neck sprain. Appellant stopped work on March 25, 2009
and returned on March 27, 2009.
Appellant was treated in the emergency room on March 24, 2009 by Dr. Todd
Christiansen, a Board-certified emergency room physician, for a neck injury sustained in a workrelated motor vehicle accident. Dr. Christiansen diagnosed cervical strain and contusions.
Cervical spine x-rays showed degenerative changes C3-4 and C4-5 but no fracture or
subluxation. Appellant came under the treatment of Dr. Jeffrey Brown, an osteopath, from
March 27, 2009 to January 27, 2010, for back and neck pain. Dr. Brown diagnosed cervicalgia,
backache, headache and paresthesia. In reports dated June 17, 2009 to January 27, 2010, he
diagnosed musculoneuralgia and numbness in both feet and recommended trigger point
injections. Dr. Brown noted that appellant was able to resume regular duty on March 27, 2009.
Appellant was treated by Dr. Bess Chang, an osteopath and Board-certified neurologist to whom
appellant was referred by Dr. Brown, who performed an electromyogram (EMG) and nerve
conduction studies on February 18, 2010 which revealed mild acute L5-S1 radiculopathy
bilaterally.
On April 14, 2010 Dr. John A. Anson, a Board-certified neurosurgeon, to whom
appellant was referred by Dr. Chang, noted the history of the March 24, 2009 motor vehicle
crash. At that time, appellant did not have any apparent significant injuries but, thereafter
noticed numbness in the bottoms of his feet. He listed an impression of numbness and
dysesthesias along the soles of the feet with minimal back pain and no other radicular symptoms.
Dr. Anson opined that this was consistent with an early localized peripheral neuropathy and not
likely related to appellant’s mild L5-S1 degenerative disease.
Appellant contacted OWCP on June 9, 2010 when his request for authorization of lumbar
spine treatment was not approved. OWCP advised appellant that his only accepted condition
was a neck sprain and that a second opinion would be arranged.
OWCP referred appellant to Dr. Aubrey A. Swartz, a Board-certified orthopedic surgeon,
for a second opinion. In a June 22, 2010 report, Dr. Swartz noted that examination of the back
revealed good station and gait, limited range of motion of the back, normal lumbar lordotic
curve, minimal tenderness of the lumbosacral region with no tenderness of the cervical spine, full
range of motion of the cervical spine, reflexes were absent in the lower extremities, hypesthesias
over the medial and lateral borders of both feet, negative straight leg raises bilaterally with
normal motor function. He noted an unremarkable examination of appellant’s lumbar and
cervical spine with full range of motion and only minimal tenderness to light touch and no
neurological findings. An MRI scan of the lumbar spine was unremarkable with mild disc
bulging and no nerve root compromise or foraminal stenosis. With regard to the cervical spine,
there was no evidence of record to reflect significant injury or residuals to either the neck or low
back. Dr. Swartz found that appellant had no residuals of the March 24, 2009 accident. He
noted hypesthesias over the medial and lateral borders and plantar surfaces of both feet;

2

however, there was no indication that these findings were related to the motor vehicle accident or
to any straining injuries to the cervical or lumbar spine. Dr. Swartz noted that findings from a
June 4, 2009 EMG performed by Dr. Brown did not specifically diagnose neuropathy in the feet
or radiculopathy and Dr. Chang diagnosed mild L5-S1 radiculopathy bilaterally but did not
address neuropathy in the feet. Dr. Swartz recommended additional electrodiagnostic studies.
On July 20, 2010 appellant underwent an EMG which revealed mild chronic bilateral C5C6 radiculopathy with mild right ulnar nerve entrapment at the wrist. In a supplemental report
dated July 28, 2010, Dr. Swartz advised that appellant sustained a cervical strain as a result of the
motor vehicle accident on March 4, 2009 and had preexisting degenerative disc disease in the
cervical spine. He noted that appellant underwent an EMG which found evidence of chronic
mild bilateral L5-S1 radiculopathy which was not currently active with no evidence of it
clinically. Dr. Swartz noted that appellant sustained a self-limiting soft tissue strain of the
cervical spine related to his work injury which resolved and his current symptoms were
attributable to his preexisting degenerative disease. Appellant had reached maximum medical
improvement on June 22, 2010, was currently working his regular job, full time as an aircraft
mechanic and required no further medical treatment referable to his work injury.
Appellant submitted reports from Dr. Brown dated July 2 to August 6, 2010. Dr. Brown
continued to treat appellant for back discomfort and tingling in his feet. He diagnosed
cervicalgia, backache and musculoneuralgia and recommended osteopathic manipulation.
On August 20, 2010 OWCP issued a notice of proposed termination of compensation
benefits based on Dr. Swartz’s reports.
In a statement dated September 14, 2010, appellant, through his attorney, objected to the
proposed termination and asserted that Dr. Swartz was biased and was mainly hired by
employers. He asserted that appellant continued to have residuals of his work injury. Appellant
submitted an EMG dated June 4, 2009 which revealed lumbar plexopathy without motor deficit.
In a September 7, 2010 report, Dr. Brown noted treating appellant on March 31, 2009 when he
reported symptoms of numbness and tingling of the left lower extremity. He advised that
osteopathic manipulation was successful in reducing pain but the neurological symptoms
persisted. Dr. Brown noted a June 4, 2009 EMG revealed nerve pathology in lumbar segment L5
and S1. He indicated that appellant did not experience paresthesia prior to his work injury, rather
it developed after his work accident.
In an October 6, 2010 decision, OWCP terminated appellant’s compensation benefits
effective that date, finding that Dr. Swartz’s reports represented the weight of the medical
evidence and established that appellant had no continuing residuals of his accepted injuries.
On October 13, 2010 appellant requested a telephonic hearing which was held on
February 7, 2011. He submitted June 4, 2009 and July 20, 2010 EMG’s and reports from
Dr. Brown previously of record. Appellant submitted a magnetic resonance imaging (MRI) scan
of the lumbar spine dated February 17, 2010 revealed a L5-S1 posterior disc bulge and L2-L3
posterolateral disc bulge. Also submitted were reports from Dr. Michael A. Prater, a Boardcertified anesthesiologist, dated October 18, 2010 to January 3, 2011, who noted a history of
appellant’s work injury of March 24, 2009 and diagnosed low back pain, bulging lumbar disc

3

and bilateral lower extremity symptomology. Dr. Prater recommended bilateral L5-S1 selective
nerve root blocks which were performed on December 2, 2010. In a January 3, 2011 report, he
noted that appellant experienced a few days of decreased pain in his back but no change in the
numbness in the bottom of his feet. Dr. Prater noted findings of tenderness of the lumbar spine
and decreased sensation to light touch along the left lateral calf and shin and recommended oral
analgesics.
In a decision dated April 25, 2011, the hearing representative affirmed the October 6,
2010 OWCP decision.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.2 After it has determined that an employee has disability causally
related to his or her federal employment, OWCP may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.3 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability. To terminate authorization for medical treatment, OWCP must establish that a
claimant no longer has residuals of an employment-related condition, which requires further
medical treatment.4
ANALYSIS
OWCP accepted appellant’s claim for work-related neck sprain. Appellant was released
to work regular duty without restrictions on March 27, 2009 but he continued to receive medical
treatment claiming complaints of lower back pain. OWCP, indicating that the neck sprain was
the only accepted condition, referred appellant for a second opinion evaluation by Dr. Swartz.
In a June 22, 2010 report, Dr. Swartz provided an extensive review of appellant’s medical
history, reported examination findings and diagnosed neck sprain. He found that there were no
clinical findings of any residuals or disability causally related to the accepted employment injury.
Dr. Swartz noted an unremarkable examination of appellant’s lumbar and cervical spine with full
range of motion and only minimal tenderness to light touch and no neurological findings. He
opined that appellant had no residuals of the March 24, 2009 accident. Dr. Swartz noted
hypesthesias over the medial and lateral borders and plantar surfaces of both feet; however, there
was no indication that these findings were related to the motor vehicle accident or to any
straining injuries to the cervical or lumbar spine. He recommended an EMG which was
performed on July 20, 2010 which revealed evidence of mild chronic bilateral C5-C6
radiculopathy with mild right ulnar nerve entrapment at the wrist. In a supplemental report dated
July 28, 2010, Dr. Swartz advised that appellant sustained a cervical strain as a result of the
motor vehicle accident on March 4, 2009 and had preexisting degenerative disc disease in the
2

Gewin C. Hawkins, 52 ECAB 242 (2001); Alice J. Tysinger, 51 ECAB 638 (2000).

3

Mary A. Lowe, 52 ECAB 223 (2001).

4

Id.; Leonard M. Burger, 51 ECAB 369 (2000).

4

cervical spine. He noted that appellant had an EMG that showed chronic mild bilateral L5-S1
radiculopathy which was not active. Dr. Swartz found no evidence of radiculopathy clinically as
appellant had no neurological symptoms in the upper extremities and no neurological findings
upon examination. He stated that appellant sustained a self-limiting soft tissue strain of the
cervical spine related to his work injury which resolved and his current symptoms were
attributed to his preexisting degenerative disease. Dr. Swartz advised that appellant reached
maximum medical improvement on June 22, 2010 and required no further treatment. Appellant
was currently working his regular job, full time as an aircraft mechanic. Dr. Swartz found no
basis on which to attribute any continuing symptoms to the accepted neck sprain.
The Board finds that Dr. Swartz’s report’s represents the weight of the medical evidence
and that OWCP properly relied on his reports in terminating appellant’s compensation and
medical benefits on October 6, 2010. Dr. Swartz’s opinion is based on proper factual and
medical history as he reviewed a statement of accepted facts and appellant’s prior medical
treatment and test results. He also related his comprehensive examination findings in support of
his opinion that the accepted work-related condition had resolved. Dr. Swartz indicated that
appellant did not have residuals from the condition of neck sprain and that his current condition
was due to his preexisting degenerative conditions. There is no contemporaneous medical
evidence of equal weight supporting appellant’s claim for continuing disability and medical
residuals. Although appellant asserted, before OWCP, that Dr. Swartz harbored bias against
employees, there is no evidence of record to support that Dr. Swartz had any bias toward
appellant. Instead the record indicates that he conducted a full examination, reviewed the record,
and sought additional testing in arriving at his opinion. Thus, OWCP met its burden of proof to
terminate appellant’s compensation benefits.
Appellant submitted reports from Dr. Brown dated July 2 to August 6, 2010 who
continued to treat appellant for back discomfort and tingling in his feet. He diagnosed
cervicalgia, backache and musculoneuralgia. Similarly, on September 7, 2010 Dr. Brown noted
treating appellant after his accident on March 31, 2009 when he reported symptoms of numbness
and tingling of the left lower extremity. He opined that appellant’s symptoms of paresthesia
occurred after his work accident. However, none of Dr. Brown’s reports specifically provide any
medical reasoning to explain how any continuing condition was causally related to the March 24,
2009 work injury, accepted for a neck sprain, and therefore are of limited probative value.5
Additionally, he related appellant’s current paresthesia to the employment injury but, his only
rationale for doing so was that appellant had no paresthesia prior to the employment injury. The
Board has held that an opinion that a condition is causally related to an employment injury
because the employee was asymptomatic before the injury is insufficient, without supporting
rationale, to support a causal relationship.6
Reports from Dr. Prater dated October 18, 2010 to January 3, 2011 diagnosed low back
pain, bulging lumbar disc and bilateral lower extremity symptomology. However, Dr. Prater did
5

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Michael E. Smith, 50 ECAB 313 (1999).

6

Kimper Lee, 45 ECAB 565 (1994). Furthermore, for conditions not accepted by OWCP as being employment
related, the claimant bears the burden of proof to establish that the condition is causally related to the employment
injury. See Asaramo, supra note 5.

5

not address whether any continuing residuals or disability was causally related to the accepted
injury.7 Likewise, various reports of diagnostic testing do not provide an opinion on whether
appellant had continuing residuals causally related to the accepted injury. Appellant submitted
no other current medical evidence supporting that his work-related conditions had not resolved.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate benefits effective
October 6, 2010.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 25, 2011 is affirmed.
Issued: March 2, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

See S.E., Docket No. 08-2214 (issued May 6, 2009) (medical evidence that does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal relationship).

6

